UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GREG FERGUSON; FERGUSON &               
ASSOCIATES, PA,
               Plaintiffs-Appellants,
                 v.
RICHARD J. MAITA, Esq.; LISA N.
HOOPER; ALICE COPE; GOLDSTAR
MORTGAGE COMPANY, INCORPORATED;                 No. 00-2242
TROY DILLS; FIRST GREENSBORO
HOME EQUITY INCORPORATED;
RIDGEVIEW MORTGAGE ASSOCIATES,
INCORPORATED; FIDELITY NATIONAL
TITLE INSURANCE COMPANY OF NEW
YORK,
              Defendants-Appellees.
                                        
            Appeal from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                         (CA-99-225-1-T)
                      Submitted: May 22, 2001
                       Decided: July 25, 2001
    Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL
John N. Ellison, ANDERSON, KILL & OLICK, P.C., Philadelphia,
Pennsylvania, for Appellants. Robert B. Long, Jr., Phillip S. Ander-
2                         FERGUSON v. MAITA
son, LONG, PARKER, WARREN & JONES, P.A., Asheville, North
Carolina; James W. Williams, ROBERTS & STEVENS, P.A., Ashe-
ville, North Carolina; Ervin L. Ball, Jr., BALL, BARDEN & BELL,
P.A., Asheville, North Carolina; David W. Cartner, CARTNER &
CARTNER, Asheville, North Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Greg Ferguson and Ferguson & Associates, P.A. ("Appellants"),
appeal the district court’s order, which accepted in part and rejected
in part the magistrate judge’s recommendation, granting Defen-
dants/Appellees’ motion filed under Fed. R. Civ. P. 12(b)(6), and dis-
missing Appellants’ claims alleging violations of the Racketeer
Influenced and Corrupt Organizations Act, 18 U.S.C.A. § 1962(c), (d)
(West 2000), and the Lanham Act, 15 U.S.C.A. § 1125(a) (West 1998
& Supp. 2000). The district court declined to exercise supplemental
jurisdiction over Appellants’ state law claims and denied Appellants’
motion for leave to file a second amended complaint. We have previ-
ously granted the motion to submit the case for a decision on the
briefs, without oral argument.

   This court reviews de novo the district court’s order granting a
Rule 12(b)(6) motion and reviews for an abuse of discretion the
court’s denial of a motion to amend the complaint. GE Inv. Private
Placement Partners II v. Parker, ___ F.3d ___, 2001 WL 392413, at
*2-*3 (4th Cir. Apr. 18, 2001). We have reviewed the parties’ briefs,
the joint appendix, the district court’s opinion, and Appellants’ sup-
plemental material submitted in accordance with Fed. R. App. P.
28(j), in light of the applicable standards of review and find no revers-
ible error in the district court’s decision to grant the Rule 12(b)(6)
motion. Nor do we find any abuse of discretion in the court’s denial
                        FERGUSON v. MAITA                       3
of the motion to amend. Accordingly, we affirm on the reasoning of
the district court. Ferguson v. Maita, No. CA-99-225-1-T (W.D.N.C.
Aug. 24, 2000).

                                                      AFFIRMED